DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 02/08/2019. Certified copy being received.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US - 20160086967) in view of Kato (US - 20110239032).

Regarding claim 1, Lee teaches a memory device (Lee, figure 2, memory device 100) comprising: 
(Lee, figure 4 memory cell array 110 and MLc made up a cell region, wherein [0006, 0053] the cell region including cell region metal layer MLc); 
a memory cell in the cell region configured to store weight data (Lee, figure 4, [0006, 0053] the cell region including memory cell array 110);  
a peripheral region including a second metal pad and vertically connected to the memory cell by the first metal pad and the second metal pad (Lee, figure 4 peripheral circuit 120 and a peripheral region metal layer MLp made up the peripheral region. [0006, 0053] figure 4 illustrates a peripheral circuit connected to the peripheral region metal layer and peripheral circuit and memory cell array are vertically connected by peripheral region metal layer and cell region metal layer); 
an input/output pad in the peripheral region configured to receive input data (Lee, [0048] figure 2 I/O circuit 123. [0041] the peripheral circuit 120 includes the input/output pad 123); and 
Lee does not teach a buffer memory in the peripheral region configured to read the weight data from the memory cell, and a multiply-accumulate (MAC) operator in the peripheral region configured to receive the weight data from the buffer memory and receive the input data from the input/output pad to perform a convolution operation of the weight data and the input data; wherein the input data is provided to the MAC operator during a first period; wherein the MAC operator performs the convolution operation of the weight data and the input data during a second period overlapping with the first period.
However, Kato teaches a convolution operation circuit that includes a buffer memory in the peripheral region configured to read the weight data from the memory cell (Kato, figure 2, control unit 101 reads weight data from RAM 100 and writes the weight into the storage unit 102); 
(Kato, figure 2, multipliers 107 and accumulators 108 receive the weight data from shift register 104 and reference data from shift register 105 to perform convolution operation [0022,0057,0058]), 
wherein the input data is provided to the MAC operator during a first period (Kato, figure 2, the reference data from shift register 105 is provided to the multiplier 107 and cumulative 108. Figure 11 illustrate the time chart, where load 4 is high or 1), and 
wherein the MAC operator performs the convolution operation of the weight data and the input data during a second period overlapping with the first period (Kato, [0035] figure 11 illustrates a time chart of the convolution operation, the product-sum operation signal enable 2 is overlapping with the data provided to the MAC as load4).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Lee’s architecture of nonvolatile memory device to include the implementation in modified figure 1 (see figure below) to perform multiply and accumulate as disclosed in Kato. This modification would have been obvious because Kato discloses a convolution operation circuit which can perform a high speed convolution operation by performing the product-sum operation in parallel with supplying data from the RAM 100. Thus, the modification would allow the system to sufficiently increase operation speed when performing product-sum in parallel with inputting data [0021, 0094].

    PNG
    media_image1.png
    347
    472
    media_image1.png
    Greyscale

Modified figure 1

Regarding claim 2, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including the weight data is provided to the MAC operator during a third period overlapping with the first period (Kato, figure 2, the shift register 104 provides the weight the MAC. Figure 11 the load2 signal [i.e. for inputting the weight data] and load4 [i.e. for providing input data] are high at the same time or overlapping).
The same motivation used in claim 1 is applied equally to claim 2.

Regarding claim 3, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including before the input data is provided to the MAC operator, the buffer memory reads the weight data from the memory cell (Kato, figure 2, the weight data provides to the storage unit 102 from memory cell [load1 signal] before the reference data provided to the MAC by the shift register 105 [load4 signal]. figure 11 illustrates the load2 signal is high before the load4 signal is high).
The same motivation used in claim 1 is applied equally to claim 3.


Regarding claim 4, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including the input data includes first and second input data (Kato, figure 11, load4 signal is high at least twice [i.e. first and second input data]), wherein the weight data includes first and second weight data (Kato, figure 11, load2 signal is high at least twice [i.e. first and second weight data]), wherein the first and second input data are provided to the MAC operator during first and second sub-periods (Kato, figure 11, load4 signal is high at least twice, each time load4 is high is a sub-period), respectively, wherein the first and second weight data are provided to the MAC operator during third and fourth sub-periods, respectively (Kato, figure 11, load2 signal is high at least twice, each time load2 is high is a sub-period), and wherein the first sub-period overlaps with the third sub-period, and the second sub-period overlaps with the fourth sub-period (Kato, figure 11, load2 and load4 signals are overlapping).
The same motivation used in claim 1 is applied equally to claim 4.

Regarding claim 8, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including further comprising a result output buffer configured to store a convolution operation result of the weight data and the input data (Kato, figure 2, [0095] shift register 106 stores the output from accumulative 108).
The same motivation used in claim 1 is applied equally to claim 8.


Regarding claim 9, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including the convolution operation result stored in the result output buffer is outputted through the input/output pad (Lee, [0048] the I/O circuit may receive data from external device/bi-directional data communication with external device. Thus as modified, the result output of the MAC can be inputted to the I/O circuit).


Regarding claim 10, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including further comprising a result output pad which outputs a convolution operation result of the weight data and the input data and is different from the input/output pad (Kato, figure 2, shift register 106 stores the convolution operation result, and is different from I/O circuit).
The same motivation used in claim 1 is applied equally to claim 10.

Regarding claim 11, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including the MAC operator provides the convolution operation result to the result output pad during a fourth period overlapping with the second period (Kato, [0095] load5 signal is 1 and enable3 signal is 1, the shift register collectively loads the output of the cumulative adder 108. Figure 11, the time chart illustrates that enable3 signal is high and overlap with the enable2 signal [i.e. second period]).
The same motivation used in claim 1 is applied equally to claim 11.

Regarding claim 20, Lee teaches a memory device (Lee, figure 2, memory device 100) comprising: 
a cell region including a first metal pad (Lee, figure 4, [0006, 0053] cell region metal layer MLc); 
a memory cell in the cell region configured to store weight data (Lee, figure 4, [0006, 0053] a cell metal layer is disposed on the memory cell array);  
a peripheral region including a second metal pad and vertically connected to the memory cell by the first metal pad and the second metal pad (Lee, [0006, 0053] figure 4 illustrates a peripheral circuit connected to the peripheral region metal layer and peripheral circuit and memory cell array are vertically connected by peripheral region metal layer and cell region metal layer); 
an input/output pad in the peripheral region configured to receive input data (Lee, [0048] figure 2 I/O circuit 123); and 
Lee does not teach a buffer memory in the peripheral region configured to read the weight data from the memory cell, and a MAC operator in the peripheral region configured to perform a convolution operation of the weight data and the input data; wherein the buffer memory reads the weight data from the memory cell before the input data is provided to the input/output pad; wherein the input data is provided to the MAC operator from the input/output pad during a first period, and wherein the weight data is provided to the MAC operator from the buffer memory during a second period overlapping with the first period.
However, Kato teaches a convolution operation circuit that includes a buffer memory in the peripheral region configured to read the weight data from the memory cell (Kato, figure 2, control unit 101 reads weight data from RAM 100 and writes the weight into the storage unit 102); 
a MAC operator in the peripheral region configured to perform a convolution operation of the weight data and the input data (Kato, figure 2, multipliers 107 and accumulators 108 receive the weight data from shift register 104 and reference data from shift register 105 to perform convolution operation [0022,0057,0058]), 
wherein the buffer memory reads the weight data from the memory cell before the input data is provided to the input/output pad (Kato, figure 2, the weight data provides to the storage unit 102 from memory cell [load1 signal] before the input data provided to the MAC by the shift register 105 [load4 signal]. figure 11 illustrates the load2 signal is high before the load4 signal is high), and
(Kato, figure 2, the reference data from shift register 105 is provided to the multiplier 107 and cumulative 108. Figure 11 illustrate the time chart, where load 4 is high or 1), and 
wherein the weight data is provided to the MAC operator from the buffer memory during a second period overlapping with the first period (Kato, figure 2, the shift register 104 provides the weight the MAC. Figure 11 the load2 signal [i.e. for inputting the weight data] and load4 [i.e. for providing input data] are high at the same time or overlapping).
The same motivation for combining Lee and Kato used in claim 1 is applied equally to claim 20.

Claims 5, 7, and 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kato as applied to claim 1  above, and further in view of Calhoun (US - 3670956).

Regarding claim 5, the combined system of Lee in view of Kato discloses the invention as in the parent claim above, including the weight data includes first and second weight bits, wherein the input data includes first and second input bits (Kato, [0051-0055] weight data and reference data may be expressed in 8 bits, figure 3 illustrates the register implementation, that each output is a bit), and the combined system of Lee in view of Kato also teaches the MAC operator comprises a first multiplier (Kato, figure 2 multipliers 107), and performing the convolution operation by the MAC operator comprises performing multiplication operation of the weight data and the input data by the first multiplier (Kato, figure 2, multiplies 107 receives weight data and reference data from register 104 and 105)
The combined system of Lee in view of Kato teaches does not teach the MAC wherein performing the multiplication operation by the first multiplier comprises, by the first multiplier, calculating a first product of the first weight bit and the first input bit and providing the first 
However, Calhoun discloses an implementation of a multiplier module that comprises first to third accumulators, wherein performing the multiplication operation by the first multiplier comprises, by the first multiplier, 
calculating a first product of the first weight bit and the first input bit and providing the first product to the first accumulator (Calhoun, figure 4, M4*N8 [i.e. first product], wherein N8 [i.e. first weight bit] and M4 [i.e. first input bit], and the product is output to FA 46 [i.e. first accumulator]), 
calculating a second product of the second weight bit and the first input bit and providing the second product to the second accumulator (Calhoun, figure 4, M4*N7 [i.e. second product], wherein N7 [i.e. second weight bit] and M4 [i.e. first input bit], and the product is output to FA 42 [i.e. second accumulator]), 
calculating a third product of the first weight bit and the second input bit and providing the third product to the second accumulator (Calhoun, figure 4, M3*N8 [i.e. third product], wherein N8 [i.e. first weight bit] and M3 [i.e. second input bit], and the product is output to FA 42 [i.e. second accumulator]), and 
calculating a fourth product of the second weight bit and the second input bit and providing the fourth product to the third accumulator (Calhoun, figure 4, M3*N7 [i.e. fourth product], wherein N7 [i.e. second weight bit] and M3 [i.e. second input bit], and the product is output to FA 36 [i.e. third accumulator]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Lee in view of Kato to use the 

Regarding claim 7, The combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including the second accumulator outputs a sum of the second product and the third product (Calhoun, figure 4, FA 42 [i.e. second accumulator] output sum of M4*N7 [i.e. second product] and M3*N8 [i.e. third product]).
The same motivation used in claim 5 is applied equally to claim 7.

Regarding claim 12, Lee teaches a memory device (Lee, figure 2, memory device 100) comprising: 
a cell region including a first metal pad (Lee, figure 4, [0006, 0053] cell region metal layer MLc); 
a peripheral region including a second metal pad and vertically connected to the memory cell by the first metal pad and the second metal pad (Lee, [0006, 0053] figure 4 illustrates a peripheral circuit connected to the peripheral region metal layer and peripheral circuit and memory cell array are vertically connected by peripheral region metal layer and cell region metal layer); 
an input/output pad in the peripheral region configured to receive input data (Lee, [0048] figure 2 I/O circuit 123); and 

However, Kato teaches a convolution operation circuit that includes a buffer memory in the peripheral region configured to store the weight data (Kato, figure 2, control unit 101 reads weight data from RAM 100 and writes the weight into the storage unit 102) including first and second weight bits, and the input data includes first and second input bits (Kato, [0051-0055] weight data and reference data may be expressed in 8 bits, figure 3 illustrates the register implementation, that each output is a bit); 
a MAC operator in the peripheral region including first to third accumulators and configured to receive the weight data and the input data and perform a convolution operation of the weight data and the input data (Kato, figure 2, multipliers 107 and cumulative adder 108 receive the weight data from shift register 104 and reference data from shift register 105 to perform convolution operation [0022,0057,0058])
The same motivation for combining Lee and Kato used in claim 1 is applied equally to claim 12. See motivation of claim 1

However, Calhoun teaches an implantation of a multiplier module that comprises,
calculating a first product of the first weight bit and the first input bit and providing the first product to the first accumulator (Calhoun, figure 4, M4*N8 [i.e. first product], wherein N8 [i.e. first weight bit] and M4 [i.e. first input bit], and the product is output to FA 46 [i.e. first accumulator]), 
calculating a second product of the second weight bit and the first input bit and providing the second product to the second accumulator (Calhoun, figure 4, M4*N7 [i.e. second product], wherein N7 [i.e. second weight bit] and M4 [i.e. first input bit], and the product is output to FA 42 [i.e. second accumulator]), 
calculating a third product of the first weight bit and the second input bit and providing the third product to the second accumulator (Calhoun, figure 4, M3*N8 [i.e. third product], wherein N8 [i.e. first weight bit] and M3 [i.e. second input bit], and the product is output to FA 42 [i.e. second accumulator]), and 
calculating a fourth product of the second weight bit and the second input bit and providing the fourth product to the third accumulator (Calhoun, figure 4, M3*N7 [i.e. fourth product], wherein N7 [i.e. second weight bit] and M3 [i.e. second input bit], and the product is output to FA 36 [i.e. third accumulator]).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Lee in view of Kato to use the implementation of a multiplier module as disclosed in figure 4 of Calhoun. This modification 

Regarding claim 13, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including the first product and the second product are performed in parallel, and wherein the third product and the fourth product are performed in parallel (Calhoun, figure 4, claim 1, the plurality of partial product multiplier are operated simultaneously).
The same motivation used to combine system of Lee in view of Kato and further in view of Calhoun in claim 12 is applied equally to claim 13.

Regarding claim 15, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including the input data is provided to the MAC operator during a first period (Kato, figure 2, the reference data from shift register 105 is provided to the multiplier 107. Figure 11 illustrate the time chart, where load 4 is high or 1), and wherein the MAC operator performs the convolution operation during a second period overlapping with the first period (Kato, [0035] figure 11 illustrates a time chart of the convolution operation, the product-sum operation signal enable 2 is overlapping with the data provided to the MAC as load4).
The same motivation used to combine system of Lee in view of Kato in claim 12 is applied equally to claim 15.

Regarding claim 16, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including the input data is provided to the MAC operator during a first period (Kato, figure 2, the reference data from shift register 105 is provided to the multiplier 107. Figure 11 illustrate the time chart, where load 4 is high or 1), and wherein the weight data is provided to the MAC operator during a third period overlapping with the first period (Kato, figure 2, the shift register 104 provides the weight the MAC. Figure 11 the load2 signal [i.e. for inputting the weight data] and load4 [i.e. for providing input data] are high at the same time or overlapping).
The same motivation used to combine system of Lee in view of Kato in claim 12 is applied equally to claim 16.

Regarding claim 17, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including further comprising a memory cell configured to store the weight data, wherein the weight data is read from the memory cell and stored in the buffer memory (Kato, figure 2 [0057] control unit loads from RAM 100 the weight into the storage unit 102).
The same motivation used to combine system of Lee in view of Kato in claim 12 is applied equally to claim 17.

Regarding claim 18, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including before the MAC operator receives the input data, the weight data is read from the memory cell to the buffer memory (Kato, figure 2, the weight data provides to the storage unit 102 from memory cell [load1 signal] before the reference data provided to the MAC by the shift register 105 [load4 signal]. figure 11 illustrates the load2 signal is high before the load4 signal is high).


Regarding claim 19, the combined system of Lee in view of Kato and further in view of Calhoun discloses the invention as in the parent claim above, including further comprising a result output pad which outputs a convolution operation result of the weight data and the input data and is different from the input/output pad (Kato, figure 2, shift register 106 stores the convolution operation result, and is different from I/O circuit).
The same motivation used to combine system of Lee in view of Kato in claim 12 is applied equally to claim 19.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Applicant claims a memory device comprising: a cell region including a first metal pad; a peripheral region including a second metal pad and vertically connected to the memory cell by the first metal pad and the second metal pad; a buffer memory in the peripheral region configured to store weight data including first and second weight bits; an input/output pad in the peripheral region configured to receive input data including first and second input bits; and a MAC operator in the peripheral region including first to third accumulators and configured to receive the weight data and the input data and perform a convolution operation of the weight data and the input data, wherein performing the convolution operation of the weight data and the input data by the MAC operator comprises, calculating a first product of the first weight bit and the first input bit and providing the first product to the first accumulator, calculating a second 
The primary reasons for indicating allowable subject matter is multiplication aspect where the first product is calculated and provided to the accumulator, wherein the output of the first accumulator is a least significant bit (LSB) of a product of the weight data and the input data. 
Lee – US 2016/0086967
Lee discloses a structure of a nonvolatile memory device that includes a cell region and peripheral region as disclosed in figure 2, wherein the peripheral region includes an I/O circuit to send/receive data from external devices. Lee also discloses in figure 4, the cell region includes a cell region metal layer and the peripheral region includes a peripheral region metal layer, and that the memory cell array and the peripheral region are connected vertically by the cell region metal layer and the peripheral region metal layer [0053].
Kato – US 2011/0239032
Kato discloses a convolution operation circuit that comprises a storage unit to store weight data and a storage unit to store input data and a MAC operator to perform convolution of the weight data and the input data as shown in figure 2. Kato also teaches that the weight data and the input data are provided to the MAC operator in parallel/overlapping with the MAC operator performs the convolution operation. Kato also discloses before the input data is provided to the MAC operator, the data from RAM is loaded to the storage unit. 
Calhoun – US 3670956

However, none of the prior art found teaches the limitation as recited in claims 6 and 14, wherein an output of the first accumulator is a least significant bit (LSB) of a product of the weight data and the input data. Thus, claims 6 and 14 are allowed.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/EMILY E LAROCQUE/Primary Examiner, 
Art Unit 2182